Citation Nr: 1501317	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-27 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for arthrodesis of the distal phalanx of the right index finger.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in September 2012.  A copy of the transcript of this hearing has been associated with the claims file.  

The issue of service connection for arthrodesis of the distal phalanx of the right index finger is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO last denied reopening the Veteran's claim for service connection for arthrodesis of the distal phalanx of the right index finger in an April 2007 rating decision.  The Veteran did not appeal that decision, and it is final.

2.  Some of the new evidence submitted subsequent to April 2007 in support of the Veteran's claim to reopen for service connection for arthrodesis of the distal phalanx of the right index finger is material.



CONCLUSIONS OF LAW

1.  The April 2007 RO rating decision that denied reopening a previously denied claim for service connection for arthrodesis of the distal phalanx of the right index finger is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2014).

2.  New and material evidence has been received, and the Veteran's claim for service connection for arthrodesis of the distal phalanx of the right index finger is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits  are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition on the claim to reopen, no further discussion of the duties is necessary.

II.  Analysis

The Veteran's claim to reopen for service connection for arthrodesis of the distal phalanx of the right index finger was last denied by the RO in a rating decision issued in April 2007.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision-makers which bears directly and substantially upon the specific matter under consideration that is neither cumulative nor redundant and, which by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  Hodge, 155 F.3d at 1363.

Furthermore, the United States Court of Appeals for Veterans Claims (Court) held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The evidence received subsequent to April 2007 is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  
 
Service connection for a right index finger disability was initially denied in a December 1969 rating decision because the condition preexisted service and was not aggravated during service, to include surgical treatment in service.  

A preexisting injury will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

New evidence received since April 2007 consists of testimony submitted by the Veteran and his spouse in December 2012 insofar as it pertains to the functioning of the Veteran's right index finger in or shortly after service (testimony as to the Veteran's pain in the right index finger is not new as he previously submitted testimony regarding this in March 1996 and October 1997), private physician treatment records from 2009, and a May 2010 VA examination report.  

The Veteran and his wife testified that the Veteran's right index finger was "floppy" before service but he "adapted" to it.  They further testified that, after the surgery, he experienced decreased grip strength in his hand.  The Veteran testified that this began during service and has continued since then.  

The December 2009 private treatment record included that physician's opinion that "radiographs that I have reviewed since his discharge from military service show an excellent fusion of the distal interphalangeal joint however he still has residual pain in the finger at the DIP and PIP joints with continued use. This is definitely residual from the previous trauma as well as the surgical intervention and use of the finger. This is something that will likely not improve with age and will likely get somewhat worse. Will continue to treat him with over-the-counter antiinflammatory medications as needed."

The Veteran's testimony and this doctor's opinion suggest that the Veteran developed problems (decreased grip strength) during service, has continued to have pain since service and his current problems with his right index finger are related not only to his pre-service injury noted upon entry in service but also to the surgery that was performed while he was on active service.  The new evidence is material in that it addresses an unestablished fact-that there was an increase in the pre-existing right finger disability during service. 

Accordingly, the Board finds that the evidence received subsequent to April 2007 is new and material and serves to reopen the claim.  However, the Board cannot, at this point, adjudicate the reopened claim, as further action is required to comply with VA's due process requirements.  This is detailed in the REMAND below.


ORDER

New and material evidence having been received, the Veteran's claim to reopen for service connection for arthrodesis of the distal phalanx of the right index finger is granted.


REMAND

Until an increase in disability is shown by the claimant to have occurred in service, the presumption of aggravation does not attach and does not shift the burden of rebuttal to the Secretary.  Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004).  But, once the presumption has been established, the burden shifts to the Government to show by clear and unmistakable evidence that the increase in disability was a result of the natural progress of the disease.  See Horn v. Shinseki, 25 Vet.App. 231 (2011).  The aggravation prong of the presumption of soundness requires VA to rely on affirmative evidence that there was no aggravation.  Id.

The Veteran has submitted evidence that his finger disability increased during service, after the surgery.  On remand, a medical opinion must be obtained to address whether the increase was a result of natural progress.  A May 2010 VA opinion is not adequate to answer the question because the examiner did not use the appropriate standard; whether the evidence is clear and unmistakable.  

Accordingly, this case is REMANDED for the following:

1  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any right index finger disability.  Copies of all pertinent records should be made available to the examiner.  Based on the examination and review of the record, the examiner should address the following:  

Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting right index finger disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

In answering that question, the examiner should comment on the Veteran's report that he began experiencing decreased grip strength after the in-service surgery.  

2.  Then, readjudicate the claim for service connection for arthrodesis of the distal phalanx of the right index finger on the merits considering all evidence of record (not just the evidence received since this remand).  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


